Name: Commission Regulation (EC) No 909/2006 of 20 June 2006 amending Annexes I and II to Regulation (EC) No 138/2004 of the European Parliament and of the Council on the economic accounts for agriculture in the Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural policy;  economic analysis;  national accounts;  farming systems
 Date Published: nan

 21.6.2006 EN Official Journal of the European Union L 168/14 COMMISSION REGULATION (EC) No 909/2006 of 20 June 2006 amending Annexes I and II to Regulation (EC) No 138/2004 of the European Parliament and of the Council on the economic accounts for agriculture in the Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 138/2004 of the European Parliament and of the Council of 5 December 2003 on the economic accounts for agriculture in the Community (1), and in particular Article 2(2) thereof, Whereas: (1) Annexes I and II to Regulation (EC) No 138/2004 set out the methodology and the data transmission programme for the economic accounts for agriculture in the Community (EAA). As a consequence of the changes in the European system of accounts (ESA 95) concerning the recording of financial intermediation services indirectly measured (FISIM), the EAA methodology should be updated to maintain consistency with the ESA, the central framework of national accounts. (2) Regulation (EC) No 138/2004 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Agricultural Statistics set up by Council Decision 72/279/EEC (2), HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 138/2004 is amended as shown in Annex I to this Regulation. Article 2 Annex II to Regulation (EC) No 138/2004 is amended as shown in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2006. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 33, 5.2.2004, p. 1. Regulation as amended by Commission Regulation (EC) No 306/2005 (OJ L 52, 25.2.2005, p. 9). (2) OJ L 179, 7.8.1972, p. 1. ANNEX I Annex I to Regulation (EC) No 138/2004 is amended as follows: 1. paragraph 2.096 is deleted; 2. the following paragraph is inserted after paragraph 2.107: (j) Financial intermediation services indirectly measured (FISIM) 2.107.1. In accordance with the convention of ESA 95, the value of indirectly measured financial intermediation services (FISIM) used by the agricultural industry should be recorded as intermediate consumption of the agricultural industry (cf. ESA 95, Annex I).; 3. the title of paragraph 2.108 is replaced by the following: (k) Other goods and services; 4. point (i) of paragraph 2.108 is replaced by the following: (i) Billed bank charges (but not interest for bank loans); 5. paragraph 3.079 is replaced by the following: 3.079. The value of the services provided by financial intermediaries being allocated among different customers, the actual payments or receipts of interest to or from financial intermediaries need to be adjusted to eliminate the margins that represent the implicit charges made by financial intermediaries. The estimated value of these costs should be subtracted from the interest paid by borrowers to financial intermediaries and added to the interest received by depositors. The costs are regarded as remuneration for services rendered by financial intermediaries to their clients and not as an interest payment (see 2.107.1 and 2.108(i); ESA 95, Appendix I, 4.51). ANNEX II In Annex II to Regulation (EC) No 138/2004, item 19.10 Other goods and services is replaced by the following two items: Item List of variables Transmission concerning reference year n November year n (estimates) January year n + 1 (estimates) September year n + 1 19.10 Financial intermediation services indirectly measured (FISIM) X X X 19.11 Other goods and services X X X